DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on 11/25/2020 has been entered. Claims 1-7, 28-40 are pending, claims 28-40 remain withdrawn.
Response to Arguments
Applicant's arguments filed 11/25//20 have been fully considered but they are not persuasive. 
 Regarding the “target value(s)”, first or second. Absent any further details in the claims a “target” is a mental characterization of a value. If a device is configured to change a signal from 0 to 1mV, then from 1 to 0 mV, then from 0 to 2 mV, and so on, then 1 mV can be characterized as a first target value, 0 mV can be characterized a second target value, 2 mV can be characterized as a third target value. Any value the signal moves toward in any instance due to the configuration of the device is a “target value”. This, of course, is true in the reference of Osorio, as the signal is pulsed (ie. it moves toward zero all the time) and it constantly changes toward different values as it automatically titrates at different rates. This reads on the claims.

As mentioned in the 112 section, the claims also do not preclude that only a single parameter of the ones claims is varied, and only that parameter constitutes the claimed set. The claims do not convey and are not limited to different profiles, each having multiple parameters, each parameter having ranges of parameters with upper and lower limits, each profile having equilibrium or maximum values that the signal is ultimately meant to stabilize to, after trending toward them, wherein a titration may stop at the equilibrium or maximum value of the ranges of a first profile and continue to a different profile with a different aggressiveness rate, select a starting point from the ranges of the second profile to be equal to where the previous profile ended and continue the titration with the second profile from that point with the different aggressiveness rate. The claims instead read on changing the signal of a single .    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 2173.02.I: “The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. 

	1) Regarding Claim 1, under the broadest reasonable interpretation “a …set of parameters having …at least one of …current, frequency, pulse, or duty cycle” includes a set of parameters having a single parameter. However, a set of parameters having a single parameter is not a set of parameters. A set of parameters would require two or more parameters, yet the claims does not preclude under the broadest reasonable interpretation that the set includes just one parameter. This makes the scope of the claims and the use of the term “set” unclear and contrary to its ordinary meaning. See Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 20140277256 by Osorio or, in the alternative, under 35 U.S.C. 103 as obvious over Osorio in view of US 20130158622 by Libbus (both cited previously).
Regarding Claim 1, Osorio teaches a method of titrating a neurostimulation signal delivered to a patient from an implantable pulse generator (e.g. abstract, par. 26-27,29,34, Claim 11, Fig. 1, par. 39: IMD with titration), the method comprising: 
delivering a first neurostimulation signal to the patient with a first set of parameters, the first set of parameters having a first value for at least one of output current, frequency, pulse width, or duty cycle (e.g. par. 26-27, 29, 34, and Claim 11, Osorio describes dynamically variable up- and down- titration at different doses and rates based on patient feedback, the doses and rates varying based on current amplitude, frequency, pulse width, duty cycle etc.); 
increasing the first value of the first neurostimulation signal toward a first target value at a first rate for a first period of time while delivering the first neurostimulation signal (e.g. par. 26-27,29,34, and Claim 11: the up- and down- titration includes changes in titration magnitude, interval, period, and rate; Note that “target value” reads on any value at any instance as the signal changes during titration from one value to the next, and does include the base values and off values of the pulses of signal); 
ceasing delivery of the first neurostimulation signal when the first value reaches the first target value and delivering a second neurostimulation signal to the patient with a second set of parameters, the second set of parameters having a second value for at least one of output current, frequency, pulse width, or duty cycle, the second value being equal to the first target value [First, in e.g., par. 26-27,29,34, Claim 11, Osorio teaches dynamically variable up- and down- titration at different doses and rates based on feedback, the doses and rates varying based on current amplitude, frequency, pulse width, duty cycle etc. In addition, note that the “ceasing”, is met when one pulse of a first titration profile (dose/step) ends and the next pulse of the next titration profile begins. This is inherently true in all neurostimulation titration processes. For example, each of those steps shown in the figures of both the specification and Osorio actually comprise a series/burst of pulses (hence the disclosed “IPG”, “pulsed width”, “duty cycle” etc.), and each of those pulses begins and ends at zero. See Reply to Arguments. For example, in Fig. 9 of Applicant’s specification and Fig. 6 of Osorio each of the steps that are shown to last for days, comprises a series of pulses, not a continuous signal that lasts for days and is stepped up for weeks. This would not stimulate and treat nerves that function based on bursts of pulses. It is the level of the maximum setting (e.g. “Target amplitude” as shown by Osorio in Fig. 6) that is shown as each step of the titration. Each of these steps contains pulses that begin and end at zero, as would be understood by phosita, and the disclosures of both the specification and Osorio describe this when referring to pulses, pulse widths (in the order of microseconds), repetition rates, on and off times, and duty cycles, which are not depicted, but are disclosed. This is also evidenced, for example, in Libbus, par. 67-78, Fig. 7, on how the neurostimulation signal is turned off between pulses and pulse series.  As such, all titration “steps” begin and end at zero, thus meeting this limitation; Also, see reply to arguments above]; and 
increasing the second neurostimulation signal toward a second target value at a second rate for a second period of time while delivering the second neurostimulation signal, the second rate being different than the first rate (e.g. par. 26-27,29,34, Claim 11: dynamically variable up- and down- titration at different doses and rates based on feedback, the doses and rates varying based on current amplitude, frequency, pulse width, duty cycle etc., as well as titration magnitude, interval, period, rate; Again, see reply to argument above, and note that an up-titrated pulse would necessarily include a point that is equal to the maximum of the previous pulse profile, as it would start from zero and increase toward a point that is higher than the maximum of the previous profile, and any point in the pulse as it increases from zero would meet the claimed second point. Furthermore, Osorio discloses changing individual parameters in the titration changes, thus the rest of the parameters would remain equal, also meeting the claims in this manner. Also note that “target value” reads on any value at any instance as the signal changes during titration from one value to the next, and does include the base values and off values of the pulses of signal. This also includes the second target value. Also, see reply to arguments).
In the event that it is determined that the signal of Osorio is not inherently turned off between pulses, it is well known in the art of neural stimulation to use pulses where the signal is turned off between pulses and pulse series, then this is taught by Libbus (par. 67-78, Fig. 7). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate neurostimulation pulses than return to zero between pulses and pulse series, as taught by Osorio, as this would only amount to selecting among known and limited base values for predictably delivering neurostimulation pulses, and this would further preserve energy and protect the patient.
Regarding Claims 2, 5, Osorio as modified in Claim 1 discloses the method of claim 1, wherein the first target value comprises an output current of approximately 0.75 or 1.0 mA (par. 26).
Regarding Claims 3-4, Osorio as modified in Claim 1 discloses the method of claim 1, further comprising: ceasing delivery of the second neurostimulation signal when the second value reaches a second target value; delivering a third neurostimulation signal with a third set of parameters, the third set of parameters having a third value for at least one of output current, frequency, pulse width, or duty cycle, the third value being equal to the second target value; and increasing the third neurostimulation signal at a third rate for a third period of time while delivering the third neurostimulation signal, wherein the third rate is equal to the first rate (as discussed in Claim 1, the up- or down- titrations is dynamically adaptive and includes multiple step and rate changes, each ending at zero and beginning at zero).
Regarding Claims 6-7, Osorio as modified in Claim 1 discloses the method of claim 1, wherein the second period of time is greater than the first period of time, wherein the second period of time is between 1 day and 7 days (e.g. par. 5: the initial settings are titrated for two days).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/693,005. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of 16/693,005 anticipates Claim 1 of the instant application (see discussion above, regarding the pulsed nature of neurotitration “steps”).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,504,832. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 8 of the issued patent anticipates Claims 1 of the instant application (see discussion above, regarding the pulsed nature of neurotitration “steps”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        

MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792